J-S09030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: L.H., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: C.J., BIRTH MOTHER              :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1507 WDA 2018

             Appeal from the Order Entered September 21, 2018
     In the Court of Common Pleas of Allegheny County Orphans' Court at
                       No(s): CP-02-AP-0000082-2018


BEFORE:      PANELLA, P.J., LAZARUS, J., and STRASSBURGER*, J.

MEMORANDUM BY LAZARUS, J.:                              FILED MARCH 05, 2019

       C.J. (Mother) appeals from the trial court’s order involuntarily

terminating her parental rights to her minor son, L.H. (born 1/17).1      After

careful review, we affirm.

       The Allegheny County Office of Children, Youth and Families (CYF)

removed L.H. from Mother’s care five days after his birth when Mother

admitted to using cocaine and heroin during her pregnancy2 and also having



____________________________________________


1On May 30, 2018, L.H.’s biological father, L.H., Sr., consented to termination
of his parental rights. He is not involved in this appeal.

2 Although at the time of L.H.’s birth neither Mother nor L.H. tested positive
for any substances, L.H. remained in the neonatal intensive care unit for
monitoring of withdrawal symptoms from exposure to substances while in
utero. CYF Petition to Terminate Parental Rights, 4/10/18, at ¶ 9.



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S09030-19



been diagnosed with bi-polar disorder.3 Hospital staff had to call security to

intervene when Mother became verbally aggressive toward them. The nursing

staff also had concerns about Mother’s parenting skills when she gave L.H.

water against their medical advice. An emergency custody authorization was

issued on January 17, 2017, and L.H. was placed in foster care. On May 10,

2017, L.H. was adjudicated dependent.            At the dependency adjudication,

Mother admitted to having mental health, drug and alcohol issues, as well as

to having had her parental rights terminated with regard to her two older

children. See supra n.2. At the dependency adjudication, the court also

found aggravating circumstances existed due to Mother’s previous parental

rights’ terminations.       Despite this finding, the goal with L.H. remained

reunification; the court set forth the following objectives for Mother: address

mental health, drug and alcohol issues; visit with L.H.; and take parenting

classes.   On April 10, 2018, CYF filed a petition to involuntarily terminate

Mother’s parental rights pursuant to 23 Pa.C.S. §§ 2511(a)(2), (5), (8), and

(b).




____________________________________________


3 Prior to L.H.’s birth, CYF had been involved with Mother and her two older
children due to issues of domestic violence, as well as Mother’s unaddressed
substance abuse and mental health issues. CYF Petition to Terminate Parental
Rights, 4/10/18, at ¶ 9.




                                           -2-
J-S09030-19



        On September 21, 2018, the court held a contested termination of

parental rights hearing4 at which CYF caseworker, Beverly Peters, and

psychologist, Dr. Neil Rosenblum, testified.5      After the hearing, the court

entered an order terminating Mother’s rights.            Mother filed her concise

statement of errors complained of on appeal contemporaneously with her

timely notice of appeal in compliance with Pa.R.A.P. 1925(a)(2)(i).        In her

Rule 1925(b) statement, Mother presents one issue for our consideration: The

trial court abused its discretion and/or erred as matter of law in concluding

that CYF met its burden of proving by clear and convincing evidence that

termination of Mother's parental rights would best serve the needs and welfare

of the child pursuant to 23 Pa.C.S. § 2511(b) when the record would not

support such conclusion.       Pa.R.A.P. 1925(b) Statement, 10/22/18.6




____________________________________________


4 Cynthia Moore, Esquire, from Kids Voice was present as counsel for L.H. See
23 Pa.C.S. § 2313(a) (children have statutory right to counsel in contested
involuntary termination proceedings); In re K.R., 2018 PA Super 334 (Pa.
Super. filed Dec. 10, 2018) (en banc).

5   Mother did not testify at the termination hearing.

6 Although Mother also includes in her appellate brief an issue claiming the
trial court erred in terminating her parental rights under subsections
2511(a)(2), (5) and (8) of the Adoption Act, see Appellant’s Brief, at 5, we
find that issue waived due to her failure to include it in her Rule 1925(b)
statement. See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the
Statement and/or not raised in accordance with the provisions of this
paragraph (b)(4) are waived.”).




                                           -3-
J-S09030-19



       In termination of parental rights cases, an appellate court’s standard of

review is limited to determining whether the order of the trial court is

supported by competent evidence, and whether the trial court gave adequate

consideration to the effect of such a decree on the welfare of the child. In re

Adoption of M.A.B., 166 A.3d 434, 442 (Pa. Super. 2017). Termination of

parental rights, governed by section 2511 of the Adoption Act,7 requires a

bifurcated analysis.

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing evidence
       that the parent’s conduct satisfies the statutory grounds for
       termination delineated in [s]ection 2511(a). Only if the court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the court engage in the second part of
       the analysis pursuant to [s]ection 2511(b): determination of the
       needs and welfare of the child under the standard of best interests
       of the child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between
       parent and child, with close attention paid to the effect on the child
       of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       Mother contends that the trial court abused its discretion by terminating

her parental rights under subsection 2511(b) where it “unnecessarily and

permanently terminate[d] the loving relationship between L.H. and Mother[,

and] L.H. benefits from contact with Mother.” Appellant’s Brief, at 12. Mother

asserts that “the only way to provide this benefit to L.H. is to restore Mother’s

parental rights.” Id.


____________________________________________


7   23 Pa.C.S. §§ 2101-2938

                                           -4-
J-S09030-19



       Instantly, Doctor Rosenblum conducted interactional evaluations of L.H.

and foster mother and L.H. and Mother in 2018. Doctor Rosenblum also met

with Mother and conducted an individual evaluation in April 2017, as well as

an updated evaluation in July 2018.            At the termination hearing, Doctor

Rosenblum testified that although Mother loves L.H., based on his

psychological evaluations of Mother he believes her mental health issues

interfere with her ability to parent. N.T. Termination Hearing, 9/21/18, at 57.

He did not see significant progress with regard to her goals between her two

evaluations. Id. at 58. Doctor Rosenblum testified that Mother’s delusional

belief system8 caused her to be extremely uncooperative with caseworkers

and distrustful of therapists, making it impossible for Mother to follow through

with her service goals and properly care for L.H. Id. at 57-58. With regard

to Mother’s interactional evaluation with L.H., Doctor Rosenblum noted that

they have a “casual” parent-child relationship, that Mother’s focus and

attention on L.H. was inconsistent, that Mother did some dangerous things

during the visit, but that some of the time Mother really enjoyed seeing L.H.

Id. at 59-60. With regard to whether there was a parent-child attachment or

bond between Mother and L.H., Dr. Rosenblum testified that “[L.H]. was


____________________________________________


8 Doctor Rosenblum testified that Mother thought: people were improperly
touching L.H.; therapists were engaging in sexual behavior with L.H.’s
biological father; and people were breaking into her home and stealing her
possessions. Mother also believed she was transmitting bedbugs. N.T.
Termination Hearing, 9/21/18, at 57-58.


                                           -5-
J-S09030-19



familiar with [M]other,” but that he “did not see as much of an attachment as

a familiarity with his mother.” Id. at 60-61.

      Doctor Rosenblum also testified that L.H. “enjoys a very comfortable

relationship with” paternal aunt, his foster parent. N.T. Termination Hearing,

9/21/18, 63. He stated that L.H. was very playful, happy and spirited with

paternal aunt and L.H. “wanted a hug and he wanted reassurance” from

paternal aunt when he was upset about something during his visits with

Mother. Id. Doctor Rosenblum found evidence of a strong attachment and a

“very caring, nurturing relationship” between L.H. and paternal aunt, noting

that he believes she would be the appropriate adoptive resource for L.H. Id.

at 63-64. See In re T.S.M., 71 A.3d 251 (Pa. 2013) (common sense dictates

that courts considering termination of parental rights must consider whether

child is in pre-adoptive home and whether they have bond with foster

parents). Doctor Rosenblum ultimately recommended, within a reasonable

degree of psychological certainty, adoption for L.H., stating that “there is still

evidence of [Mother’s] inability to responsibility parent . . . because of [her]

mental health concerns” and that “it would appear that a goal change to

adoption would be consistent with his needs and welfare.” N.T. Termination

Hearing, 9/21/18, at 65.

      Caseworker Peters testified at the termination hearing that from L.H.’s

birth, Mother’s parenting skills were concerning. Id. at 14. Caseworker Peters

also testified that while Mother did comply with her service goal of having a

psychiatric evaluation, she did not follow through with the evaluator’s

                                      -6-
J-S09030-19



recommendations, which included taking medication.       Because of Mother’s

paranoia,9 aggressive behaviors toward caseworkers, and parenting issues,

her visits with L.H. never progressed beyond supervised visitation. Id. at 19-

20. Caseworker Peters also testified that due to Mother’s unresolved mental

health issues, she is “unable to engage with [L.H.] on a level that allows her

bonding” and “mother’s emotional state doesn’t permit her to consistently

perceive the emotional and physical safety needs to [L.H.] accurately.” Id. at

22-23. With regard to the relationship between Mother and L.H., Caseworker

Peters testified that during visits she did not see Mother engage in much play

with L.H., she witnessed Mother eating L.H.’s food and drinks during visits,

and that while there is a “familiarity” between parent and child, she “wouldn’t

term it as a bond.” Id. at 24. Caseworker Peters testified that L.H. had been

in paternal aunt’s foster care for 20 months at the time of the termination

hearing, paternal aunt was very attentive to L.H.’s needs, parents him

appropriately, and is meeting all of his “educational, psychological, and

developmental needs.” Id. at 25. See 23 Pa.C.S. § 2511(b) (trial court “shall

give primary consideration to the developmental, physical and emotional

needs and welfare of the child.”). Finally, Caseworker Peters testified that

termination would best serve L.H.’s needs and welfare because it will provide

him emotional stability and permanency. Id. at 26.

____________________________________________


9 Caseworker Peters testified that Mother reported that CYF had attempted to
change L.H.’s gender by “manipulate[ing] his testicles to change him into a
girl.” N.T. Termination Hearing, 9/21/18, at 18.

                                           -7-
J-S09030-19



     While we acknowledge that Mother loves L.H. and that L.H. may enjoy

seeing Mother at visits, it does not change the overwhelming evidence that

termination would best serve L.H.’s needs and welfare. See In re N.A.M.,

33 A.3d 95 (Pa. Super. 2011) (mere existence of emotional bond does not

preclude termination).    Here, both Caseworker Peters and Dr. Rosenblum

testified that they would not classify Mother and L.C.’s relationship as a

“bond,” but more as “familiarity.” Accordingly, we conclude that based on the

record evidence, CYF established by clear and convincing evidence that

termination would not have detrimental effects on L.H, but would provide him

with the love, comfort, security and stability he needs. Id. at 103 (under

section   2511(b),   court   should   consider   importance   of   continuity   of

relationships and whether existing parent-child bond can be severed without

detrimental effects on child).    Thus, the trial court properly terminated

Mother’s parental rights to L.H. under section 2511(b). In re Adoption of

M.A.B., supra.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/5/2019

                                      -8-
J-S09030-19




              -9-